Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 07, 2019

The Court of Appeals hereby passes the following order:

A20A0064. JEAN JOCELYN MERILIEN v. SARAH SIEDENTOPF et al.

      On April 16, 2019, the trial court entered a final order dismissing the complaint
filed by Jean Jocelyn Merilien asserting “conspiracy to commit fraud/racial
discrimination” against Sarah Siedentopf (a private attorney), Tina Robinson (Clerk
of the Fulton County Superior Court), Adrienne Nash (Grievance Counselor for the
State Bar of Georgia), and an unnamed clerk of the Fulton County Superior Court.
Merilien then filed a motion to set aside the judgment pursuant to OCGA § 9-11-60
(d). On June 21, 2019, the trial court denied the motion to set aside, and Merilien filed
this direct appeal. However, we lack jurisdiction.
      Under OCGA § 9-11-60 (d), a judgment may be set aside based on (1) lack of
jurisdiction, (2) fraud, accident, or mistake, or (3) a non-amendable defect on the face
of the record of pleadings. An appeal from an order denying a motion to set aside a
judgment under OCGA § 9-11-60 (d) must be made by application for discretionary
review. OCGA § 5-6-35 (a) (8). Merilien properly filed a discretionary application,
which this Court denied. See Case No. A20D0009, denied July 29, 2019. Because
that denial was an adjudication on the merits, the doctrine of res judicata bars this
direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859, 860
(583 SE2d 858) (2003); Hook v. Bergen, 286 Ga.
App. 258, 260-261 (1) (649 SE2d 313) (2007). Accordingly, this appeal is hereby
DISMISSED.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/07/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.